OPINION
PER CURIAM.
Lawrence J. Peter appeals from his sentence following convictions for the offenses of assault and battery and robbery. He was sentenced to serve six months for the assault and battery conviction and ten years with five years suspended on the robbery conviction. The sentences are to run concurrently and are also concurrent with another prior sentence for which Peter was then incarcerated. As a condition of probation, he was ordered to attend and complete *1180the Fairbanks Comprehensive Alcohol Program.1 Although Peter is but twenty-two years of age and did not use a weapon in the robbery, we conclude that, in view of Peter’s extensive record of convictions since 1975, including crimes of violence,2 that the trial court was not clearly mistaken in imposing the sentence.3
AFFIRMED.

. We construe this requirement to mean that if he is unable to complete the course through causes beyond his control, such as lack of sufficient intelligence or the failure of the course to be available for him, it should not be grounds for revocation of the suspended sentence.


. Based on the pre-sentence report, memorandum of the defendant and the sentencing transcript, the state lists the following convictions:
DATE OFFENSE SENTENCE
3/14/75 O.M.V.I. 1.5 days, $25 fine
3/22/75 Trespassing $25 fine
6/ 5/75 Failure to Appear for 10 days O.M.V.I. Classes
EAXE OFFENSE SENTENCE
9/ 6/75 Failure to Appear on Charge of Disorderly Conduct 10 days
11/25/75 Joyriding 60 days/30 suspended
2/29/76 Larceny 12 days
9/27/76 Assault & Battery 60 days/50 suspended
10/26/76 Shoplifting 30 days/25 suspended
1/ 7/77 Assault & Battery 6 months
3/ 4/77 Assault & Battery 6 months
5/28/77 Assault & Battery 6 months


.State v. Chaney, 477 P.2d 441, 443 (Alaska 1970).